ORDER
This matter is before the Court by way of petition for a writ of certiorari to review the Court of Appeals’ decision in State v. McCombs, 410 S.C. 90, 762 S.E.2d 744 (2014). Because petitioner died pending this Court’s review of his petition, counsel now moves for this Court to abate petitioner’s case and vacate the Court of Appeals’ decision. The motion is granted.
/s/ Jean H. Toal, C.J.
/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
FOR THE COURT